EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of November 10, 2014, by and
between UNITED HEALTH PRODUCTS, INC., a Nevada corporation (“Company”) and
Phillip Forman (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Company desires to engage the services of Employee and Employee desires
to provide the services to Company in connection with Company’s business; and

 

WHEREAS, both parties desire to clarify and specify the rights and obligations
which each have with respect to the other in connection with Employee’s
services.

 

NOW, THEREFORE, in consideration of the agreements and covenants herein set
forth, the parties hereby agree as follows:

 

1. Employment

 

Employee hereby agrees to be employed by Company as Chairman of the Board and
Chief Medical Advisor of the Company, and Employee hereby agrees to render his
services in such capacities for the Term (as hereinafter defined), all subject
to and on the terms and conditions herein set forth. Employee shall also serve
on the Company’s Board of Directors.

 

2. Duties and Responsibilities of Employee

 

(a) Employee will be the Chairman of the Board and Chief Medical Advisor of
Company, subject to the other provisions of this Section 2. Employee may work
from his home office so long as Employee is able to perform the duties
associated with Chairman of the Board and Chief Medical Advisor of the Company
in accordance with the Company’s By-Laws.

 

(b) During the term of this Agreement, Employee will exercise such authority,
perform such executive duties and functions and discharge such responsibilities
as he deems appropriate as are customarily vested in an officer of a public
company with said title.

 

3. Exclusivity of Service

 

The Company agrees that Employee shall be required to devote the necessary
business time, effort and attention to the business and efforts of the Company
and its subsidiaries as the Company deems necessary for the performance of his
duties. Employee may pursue other outside business interests that are not
related to the same business as the Company, as long as it does not interfere
with the Employee’s responsibilities for the Company.

 

 
1


--------------------------------------------------------------------------------




 

4. Compensation; Bonus

 

(a) In consideration for Employee’s services to be performed under this
Agreement and as compensation therefor, Company shall pay to Employee,
commencing as of the date set forth above, a base salary at the rate of Five
Thousand ($5,000) Dollars per month (the “Employee Base Salary”) which Employee
Base Salary may be increased in the sole discretion of the Board. The Board
shall determine whether to pay Employee’s Base Salary on a monthly basis, weekly
basis or some other convenient mutually acceptable basis.

 

(b) Upon the execution of this Agreement, Employee shall receive 3,000,000
shares of the Company’s Common Stock with an appropriate restrictive legend
placed on the certificate. The 3,000,000 shares shall be deemed validly issued,
fully paid and non-assessable in exchange for services previously rendered. The
Company’s Exchange Act filings referenced over 2,000,000 shares of Common Stock
(the “Old Forman Shares”) owned by Dr. Forman which were voluntarily cancelled
by him in 2013. The Old Forman Shares shall be submitted by Dr. Forman for
cancellation and if such shares are lost, Dr. Forman shall cooperate with the
transfer agent to have the Old Forman Shares cancelled.

 

(c) In addition to the Employee Base Salary, Employee shall receive an annual or
other bonus at the sole discretion of the Board of Directors of the Company.

 

(d) Employee shall be entitled to reimbursement of all out-of-pocket expenses
incurred on behalf of the Company. Employee reimbursement for amounts in excess
of $500 shall be approved in writing by another executive officer of the
Company.

 

5. Indemnification

 

Employee shall be entitled to the following during and in respect of the term of
this Agreement:

 

The Company shall provide to Employee to the full extent provided for under the
laws of the Company’s state of incorporation and the Company’s Certificate of
Incorporation and Bylaws, indemnification for any claim or lawsuit which may be
asserted against Employee when acting in such capacity for the Company and/or
any subsidiary or affiliated business. The Company shall use reasonable best
efforts to include Employee as an insured under all applicable directors’ and
officers’ liability insurance policies maintained by the Company, and any other
subsidiary or affiliated business.

 

6.  Additional Compensation

 

In the event the Company seeks to terminate this Agreement in connection with a
change in control, merger and/or strategic acquisition, the Board of Directors
of the Company may determine in its sole discretion to provide termination pay
in the form of cash, stock and/or other securities.

 

 
2


--------------------------------------------------------------------------------




 

7. Term of Employment

 

Employee’s employment with the Company shall be considered an employee “at
will,” except for the notice provisions provided in the next sentence. Employee
and the Company agree to provide 30 days prior written notice to the other party
prior to the termination of Employee’s employment with the Company.

 

8. Non-Competition; Non-Solicitation

 

(a) Employee hereby agrees and covenants that during the Term hereof that he
will not directly or indirectly engage in or become interested (whether as an
owner, principal, agent, stockholder, member, partner, trustee, venturer, lender
or other investor, director, officer, employee, consultant or through the agency
of any corporation, limited liability company, partnership, association or agent
or otherwise) in any business enterprise which is engaged in the current
business of the Company during the Term; provided, however, that ownership of
not more than 15% of the outstanding securities of any class of any entity that
are listed on a national securities exchange or traded in the over-the-counter
market shall not be considered a breach of this Section 8.

 

(b) Employee agrees and covenants that during the Term hereof he and his agents
will not (without first obtaining the written permission of Company) directly or
indirectly participate in the solicitation of any business of any type conducted
by Company during the period of this Agreement from any person or entity which
was a client or customer of Company during the period of this Agreement, or was
a prospective customer of Company from which Employee solicited business or for
which a proposal for submission was prepared during the period.

 

(c) Employee agrees and covenants that during the Term of this Agreement he will
not (without first obtaining the written permission of Company) directly or
indirectly recruit for employment, or induce or seek to cause such person to
terminate his or her employment with Company, any person who then is an employee
of Company or who was an employee of Company during the preceding six (6)
months.

 

9. Violation of Other Agreements and Authority

 

Employee represents and warrants to Company that he is legally able to enter
into this Agreement; that he is not prohibited by the terms of any agreement,
understanding or policy from entering into this Agreement; that the terms hereof
will not and do not violate or contravene the terms of any agreement,
understanding or policy to which Employee is or may be a party, or by which
Employee may be bound; that Employee is under no physical or mental disability
that would materially interfere with the performance of his duties under this
Agreement. Employee agrees that, as it is a material inducement to Company that
Employee make the foregoing representations and warranties and that they be true
in all material respects.

 

 
3


--------------------------------------------------------------------------------




 

10. Company Authority Relative to this Agreement

 

The Company has the requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement. The Board of Directors of the Company has duly authorized the
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated on its part by this Agreement, and
no other corporate proceedings on the part of the Company are necessary to
authorize this Agreement or for the Company to consummate the transactions
contemplated by it. The Company has duly validly executed and delivered this
Agreement and it is a valid and binding Agreement of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy or
insolvency laws affecting creditors’ rights generally and to general principles
of equity.

 

11. Notices

 

Any and all notices, demands or requests required or permitted to be given under
this Agreement shall be given in writing and sent by email to the email address
set forth at the foot of this Agreement. In the case of Employee sending an
email to the Company, Employee shall provide a formal notice to each Board
member with a copy to Morse & Morse, PLLC, as corporate/securities counsel.

 

12. Waivers

 

No waiver by any party of any default with respect to any provision, condition
or requirement hereof shall be deemed to be a waiver of any other provision,
condition or requirement hereof; nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.

 

13. Preservation of Intent

 

Should any provision of this Agreement be determined by a court having
jurisdiction in the premises to be illegal or in conflict with any laws of any
state or jurisdiction or otherwise unenforceable, Company and Employee agree
that such provision shall be modified to the extent legally possible so that the
intent of this Agreement may be legally carried out.

 

14. Entire Agreement

 

This Agreement sets forth the entire and only agreement or understanding between
the parties relating to the subject matter hereof and supersedes and cancels all
previous agreements, negotiations, letters of intent, correspondence,
commitments and representations in respect thereof among them, and no party
shall be bound by any conditions, definitions, warranties or representations
with respect to the subject matter of this Agreement except as provided in this
Agreement.

 

 
4


--------------------------------------------------------------------------------




 

15. Inurement; Assignment

 

The rights and obligations of Company under this Agreement shall inure to the
benefit of and shall be binding upon any successor of Company or to the business
of Company, subject to the provisions hereof. Neither this Agreement nor any
rights or obligations of Employee hereunder shall be transferable or assignable
by Employee.

 

16. Amendment

 

This Agreement may not be amended in any respect except by an instrument in
writing signed by the parties hereto.

 

17. Headings

 

The headings in this Agreement are solely for convenience of reference and shall
be given no effect in the construction or interpretation of this Agreement.

 

18. Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.

 

19. Governing Law

 

This Agreement shall be governed by, construed and enforced in accordance with
the internal laws of the State of Nevada, without giving reference to principles
of conflict of laws. Any lawsuit commenced under the terms of this Agreement
shall be commenced in a federal and/or state court located in Las Vegas, Nevada.

 

 
5


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

  UNITED HEALTH PRODUCTS, INC.           By:       Douglas Beplate, President  
   

Email address:

d.beplate@unitedhealthproductsinc.com

douglas@bpl8.com

 

 

         

Phillip Forman Chairman of the Board

Email address:

p.forman@unitedhealthproductsinc.com

phillipforman@gmail.com

 

 

 

6

--------------------------------------------------------------------------------

 